Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a continuation of U.S. application 16/213,802, filed on 12/7/2018, now patent number 11,157,375 B2. Claim 1-24 are cancelled, claims 25-45 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021; 11/16/2021 and 1/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                           Double Patenting             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 
because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van @mum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).              A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).The USPT© internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
            Claims 25-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of patent 11,157,375 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to identical subject matter. Independent Claim 1 of the instant application are similar to the patent application claim 1 (most limitations are same as shown below). Claim 1 of the instant application therefore are not patently distinct from the patent application claim 1 and as such are unpatentable for obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim of the patent application if the later claim is anticipated by the earlier claim of the patent application. 

Claims 25-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of patent 11,226,880 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to identical subject matter. Independent Claim 1 of the instant application are similar to the patent application claim 1 (most limitations are same as shown below). Claim 1 of the instant application therefore are not patently distinct from the patent application claim 1 and as such are unpatentable for obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim of the patent application if the later claim is anticipated by the earlier claim of the patent application. 

The claim 1 of instant application is compare to claim 1 of patent applications as shown below (all independent claims and dependent claims are similar to the patent applications claims but do not show here).


Patent 11,157,375 B2
Patent 11,226,880 B2
Instant application 17/476171
A method, comprising:
A method, comprising:
A method, comprising:
configuring a host to communicate with a first storage controller over a first storage area network that is not isolated from the host,
configuring a first storage controller to communicate with a host over a first storage area network that is not isolated from the host; 
configuring a host to communicate with a first storage controller over a first storage area network that is not isolated from the host, 
wherein a second storage area network is isolated from the host, and wherein a first type of request comprising Extended Link Services (ELS) commands over a Fibre Channel (FC) protocol allows the host to acquire read diagnostic parameters of the first storage area network but not of the second storage area network, and
performing a synchronous mirroring of data controlled via the first storage controller to a second storage controller over a second storage area network that is comprised of a plurality of storage area networks including a plurality of paths, wherein the second storage area network is isolated from the host, and wherein a first type of request comprising Extended Link Services (ELS) commands over a Fibre Channel (FC) protocol allows the host to acquire read diagnostic parameters of the first storage area network but not of the second storage area network, and
wherein a second storage area network is isolated from the host, wherein a first type of request comprising Extended Link Services (ELS) commands over a Fibre Channel (FC) protocol allows the host to acquire read diagnostic parameters of the first storage area network but not of the second storage area network, and
diagnostic data for a synchronous mirroring of data controlled via the first storage controller to a second storage controller over the second storage area network are hidden by the first storage controller from the host and are prevented from being retrieved by the ELS commands over the FC protocol;
diagnostic data for the synchronous mirroring that are hidden by the first storage controller from the host are prevented from being retrieved by the ELS commands over the FC protocol; receiving, by the first storage controller a second type of request from the host to provide the read diagnostic parameters of the second storage area network, wherein the second type of request comprises a set of Perform Subsystem Function (PSF), Device Server Option (DSO) and a read subsystem data command that allow the host to receive the read diagnostic parameters of the second storage area network; and
wherein diagnostic data for a mirroring of data controlled via the first storage controller to a second storage controller over the second storage area network are hidden by the first storage controller from the host and are prevented from being retrieved by the ELS commands over the FC protocol; and
transmitting a second type of request from the host to the first storage controller to provide read diagnostic parameters of the second storage area network that is used for synchronous mirroring of the data controlled by the first storage controller to the second storage controller, wherein the second type of request comprises a set of Perform Subsystem Function (PSF), Device Server Option (DSO) and a read subsystem data commands that allow the host to receive the read diagnostic parameters of the second storage area network, and
receiving, by the first storage controller a second type of request from the host to provide the read diagnostic parameters of the second storage area network, wherein the second type of request comprises a set of Perform Subsystem Function (PSF), Device Server Option (DSO) and a read subsystem data command that allow the host to receive the read diagnostic parameters of the second storage area network; and
transmitting a second type of request from the host to the first storage controller to provide read diagnostic parameters of the second storage area network that is used for mirroring of data controlled by the first storage controller to the second storage controller, wherein the second type of request comprises a set of Perform Subsystem Function (PSF), Device Server Option (DSO) and a read subsystem data commands that allow the host to receive the read diagnostic parameters of the second storage area network.
wherein the second storage area network is comprised of a plurality of storage area networks; and receiving, by the host, the read diagnostic parameters of a plurality of paths that are available to be used for the synchronous mirroring of the data controlled by the first storage controller to the second storage controller,
in response to receiving the second type of request, transmitting, by the first storage controller to the host the read diagnostic parameters of the plurality of paths that are available to be used for the synchronous mirroring of the data controlled by the first storage controller to the second storage controller,

wherein the read diagnostic parameters of the plurality of paths indicate that a first path of the plurality of paths provides a superior communication path than a second path of the plurality of paths for the synchronous mirroring of the data, wherein the first path that provides the superior communication path is chosen over the second path for performing selected operations, and wherein the first storage controller prevents the first type of request from securing the read diagnostic parameters of the plurality of paths but allows the second type of request to secure the read diagnostic parameters of the plurality of paths.
 wherein the read diagnostic parameters of the plurality of paths indicate that a first path of the plurality of paths provides a superior communication path than a second path of the plurality of paths for the mirroring of the data, wherein the first path that provides the superior communication path is chosen over the second path for performing selected operations, and wherein the first storage controller prevents the first type of request from securing the read diagnostic parameters of the plurality of paths but allows the second type of request to secure the read diagnostic parameters of the plurality of paths.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang., US 2006/0036904 A1 teaches a storage architecture provides efficient remote mirroring of data in RAID storage or like to a remote storage through a network connection. The storage architecture mirrors only a delta_parity. A parity cache keeps the delta_parity of each data block until the block is mirrored to the remote site.

            When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133